           Case 1:19-cv-10161-LLS Document 54 Filed 07/21/21 Page 1 of 2
[: JRIGIN AL                                                   ~.~SD~-SDNY.
                                                                                   7
                                                                                       .

                                                               I  DOCL'MENT
                                                               ; ELECTRO'\I C-\LLY FILED
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                . p0rt:t:
                                                                                      ?7-+-'2,-. ,-7..,...
                                                                         I_T_l_!)_:--,,-             2 -1 -·
    UA LOCAL 13 PENSION FUND , UA LOCAL 13 &
    EMPLOYERS GROUP INSURANCE FUND, and PLUMBERS        &                 - = =======
    STEAMFITTERS LOCAL 267 PENSION FUND ,
    individually and on behalf of all others
    similarly situated ,                                      19 Civ . 10161 (LLS)

                                Plaintiffs ,                              ORDER

                           - against -

    SEALED AIR CORPORATION and WILLIAM G. STIEHL ,

                           Defendants.

         Sealed Air ' s counsel ' s July 16 , 2021 letter to the Court

    assumes that any doubt of plaintiffs '      duty "to disclose all of

    their holdings in the securities at issue" is foreclosed by this

    Court ' s ruling in In re Grupo Televisa Sec . Litig ., 2021 WL

    2000005 , 18 Civ . 1979 , ECF 227    (SONY May 19 , 2021) . That

    assumption is wrong.

         In Televisa the facts were that       (a) the short sales by

    Arrowstreet were known to the candidate and its lawyers              (but not

    disclosed)   at the time it applied to be Lead Plaintiff ,           (b)     the

    candidate owned about 75% of the short - selling entity , and (c)

    the proceeds of the short sales appeared to amount to as much as

    three times the candidate ' s losses on trades for its own

    account .

         Since the short sales and the identity of the short -s eller

    were known in Televisa, there was no need in that case for
           Case 1:19-cv-10161-LLS Document 54 Filed 07/21/21 Page 2 of 2



 rulings concerning investigations or discovery processes in

 those respects , and none were made .

          Questions of whether there should be a search for new

 information and if so , its dimensions are for counsel and the

 court in each case , including this one . They are not foreclosed

 or prejudged by Televisa .

Dated :     New York , New York
            July 21 , 2021                     LOUIS L . STANTON
                                                   U. S . D. J.
